
	
		I
		111th CONGRESS
		1st Session
		H. R. 3409
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Ms. Bean (for
			 herself, Ms. Berkley,
			 Mr. Shimkus,
			 Mr. Cohen,
			 Mr. Sherman,
			 Ms. Herseth Sandlin,
			 Mr. Oberstar,
			 Mr. Cardoza,
			 Mr. Kind, Mr. Davis of Illinois,
			 Mr. Davis of Alabama,
			 Mr. Heller, and
			 Mr. Crowley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  additional credit against income tax for the adoption of an older
		  child.
	
	
		1.Short titleThis Act may be cited as the
			 Advocates Dedicated to Older Child
			 Parental Tax Credit (ADOPT) Act of 2009.
		2.Older child
			 adoption tax credit
			(a)In
			 generalSubsection (a) of section 23 of the Internal Revenue Code
			 of 1986 (relating to adoption expenses) is amended by inserting at the end the
			 following new paragraph:
				
					(4)Credit for
				adoption of qualified older child regardless of expensesIn the
				case of an adoption of a qualified older child by a taxpayer which becomes
				final during a taxable year, the taxpayer shall be treated as having paid, for
				each taxable year during the older child credit allowance period, qualified
				adoption expenses with respect to such adoption in an amount equal to
				$2,000.
					.
			(b)Dollar
			 limitation not applicableSubsection (b)(1) of such section is
			 amended by inserting (without regard to paragraph (4) of such
			 subsection) after subsection (a).
			(c)Income
			 limitation not applicableSubsection (b)(2)(A) of such section is
			 amended by inserting paragraph (4) of such subsection and before
			 subsection (c).
			(d)DefinitionsSubsection
			 (d) of such section is amended by inserting at the end the following new
			 paragraphs:
				
					(4)Qualified older
				childThe term qualified older child means an
				eligible child who has attained age 9 on or before the date on which the legal
				adoption of such child by the taxpayer becomes final.
					(5)Older child
				credit allowance periodIn the case of an adoption of a qualified
				older child by a taxpayer, the term older child credit allowance
				period means the taxable years—
						(A)beginning after
				the taxable year during which the adoption of the qualified older child by the
				taxpayer becomes final, and
						(B)ending before the
				taxable year during which the qualified older child has attained age
				19.
						.
			(e)Adjustments for
			 inflationSubsection (h) of such section is amended—
				(1)by striking
			 subsection (a)(3) and inserting paragraphs (3) and (4) of
			 subsection (a), and
				(2)by amending
			 paragraph (2) to read as follows:
					
						(2)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined—
							(A)in the case of the
				dollar amounts in subsection (a)(3) and paragraphs (1) and (2)(A)(i) of
				subsection (b), by substituting calendar year 2001 for
				calendar year 1992 in subparagraph (B) thereof, and
							(B)in the case of the
				dollar amount in subsection (a)(4) (for taxable years beginning after December
				31, 2010), by substituting calendar year 2009 for
				calendar year 1992 in subparagraph (B) of such section
				1(f)(3).
							.
				(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
